Exhibit 10.25

MF GLOBAL LTD.

2007 LONG TERM INCENTIVE PLAN

AMENDED AND RESTATED

SHARE OPTION AWARD AGREEMENT

This Amended and Restated Agreement sets forth the terms and conditions of the
award (this “Award”) granted to the recipient set forth in Section 2 (the
“Grantee”) by MF Global Ltd., a Bermuda exempted company (the “Company”), under
the MF Global Ltd. 2007 Long Term Incentive Plan (the “Plan”), of an option (the
“Option”) to purchase common shares of the Company (“Shares”) under the terms
and conditions set forth herein.

1. The Plan. This Award is made pursuant to the Plan, a copy of which has been
furnished to the Grantee, and the terms of the Plan are incorporated into this
Agreement, except as otherwise specifically stated herein. Capitalized terms
used in this Agreement that are not defined in this Agreement have the meanings
as used or defined in the Plan. References in this Agreement to any specific
Plan provision will not be construed as limiting the applicability of any other
Plan provision.

2. Award. Effective as of the date set forth below (the “Grant Date”), the
Company hereby grants to the Grantee as compensation for the Grantee’s service
as an employee of the Company, or any of its Subsidiaries or Affiliates, the
right and option to purchase, subject to the terms of this Agreement and the
Plan and subject to the provisions of Sections 3 and 4, all or any part of the
aggregate number of Shares set forth below (the Shares that are deliverable to
the Grantee pursuant to exercise of this Option, the “Option Shares”) at a
purchase price per Share that will be equal to the Fair Market Value of a Share
on the Grant Date (the “Option Price”).

Name of Grantee: [Employee Name]

Grant Date: July 18, 2007

Number of Shares: [Number equal to $• divided by 30]

Option Price: $30

Until the Option Shares are issued to the Grantee pursuant to Section 9, the
Grantee has no rights as a shareholder of the Company. THIS AWARD IS SUBJECT TO
ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT
INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS
SET FORTH IN SECTION 22, THE DATA PRIVACY CONSENT SET FORTH IN SECTION 21, THE
ELECTRONIC DELIVERY CONSENT SET FORTH IN SECTION 23 AND ANY APPLICABLE
RESTRICTIVE COVENANTS SET FORTH IN SECTION 15 AND ANNEX 1 TO THIS AGREEMENT.

3. Vesting. Except as otherwise provided in Sections 5, 6, and 24, this Option
will vest in respect of one-third of the Option Shares on each of the first,
second and third anniversaries of the Grant Date (each such anniversary a
“Vesting Date”) and will be exercisable only to the extent that it has vested.



--------------------------------------------------------------------------------

4. Term of Option. This Option will expire on the seventh (7th) anniversary of
the Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 5 or 6 of this
Agreement.

5. Termination of Employment. Subject to Section 6 and the terms of any
employment agreement between the Grantee and the Company or any Affiliate or
Subsidiary, if the Grantee’s employment with the Company and its affiliates
terminates for any reason prior to the final Vesting Date, to the extent the
Option has not yet vested in accordance with Section 4, it will automatically be
forfeited and cancelled by the Company upon such termination of employment, and
to the extent (and only to the extent) that it is vested on the date the
Grantee’s employment terminates, the Option may be exercised by the Grantee no
later than 90 days after the date of such termination (but in no event later
than the Expiration Date), except as follows.

(a) By the Company for Cause. If the Grantee’s employment is terminated by the
Company (or any Subsidiary or Affiliate) for Cause, upon such termination of
employment the Option will automatically be forfeited in full and cancelled by
the Company and any portion of the Option that had previously vested will
immediately cease to be exercisable. For purposes of this Agreement, “Cause”
means the Grantee’s (i) conviction, or plea of nolo contendere (or a similar
plea), in a criminal proceeding; (ii) misconduct; (iii) dishonesty;
(iv) violation of any law, rule, regulation of any governmental authority,
securities exchange or association or any other regulatory or self-regulatory
body or agency applicable to the Grantee or the Company, or any material
violation of the Company’s policies or procedures; (v) willful or repeated
failure or refusal to perform the Grantee’s duties satisfactorily; (vi) engaging
in any activity deemed by the Committee to be contrary or harmful to the
interests of the Company; or (vii) such other or different circumstances as the
Committee may determine to constitute Cause; in each case as determined by the
Committee, which determination will be final, binding and conclusive; provided,
however, that if “Cause” is defined in an employment agreement between the
Grantee and the Company, that definition will apply in lieu of the definition
set forth herein.

(b) Death or Disability. If the Grantee’s termination of employment is due to
the Grantee’s death or Disability, the Option will immediately vest in full as
of the date of such termination and to the extent that the Option is vested on
the date of such termination (after giving effect to the accelerated vesting
provided for in this Section 5(b)), the Option may be exercised by the Grantee
no later than 1 year after the date of such termination, but in no event later
than the Expiration Date. For purposes of this Agreement, “Disability” means the
Grantee’s total and permanent disability in accordance with the Company’s
long-term disability plan, or if no such plan is applicable to the Grantee, as
determined by the Committee in its sole discretion; provided, however, that if
“Disability” is defined in an employment agreement between the Grantee and the
Company, that definition will apply lieu of the definition set forth herein.

(c) Retirement. If the Grantee’s termination of employment is by reason of
Retirement and if the Grantee has completed at least 10 years of continuous
service with the Company and its Subsidiaries and Affiliates (including service
with any Man Group plc entity before the Effective Date of the Plan) at the time
of such termination (or such shorter period of service as determined by the
Committee), the

 

-2-



--------------------------------------------------------------------------------

Committee may in its sole discretion provide that the Option (i) will not be
forfeited, but will remain outstanding and continue to vest in accordance with
this Agreement notwithstanding the Grantee’s termination of employment or
(ii) will vest on a pro rata basis, such that effective as of the date of such
termination, the Option will be vested in respect of the aggregate number of
Option Shares subject to the Option multiplied by the greater of (A) one-third
and (B) a fraction, the numerator of which is the number of days that have
elapsed from and including the Grant Date through the effective date of the
Grantee’s termination of employment, and the denominator of which is 1,095 (the
“Pro-Rata Portion”), and the Option in respect of the remainder of the Option
Shares will be forfeited. To the extent that the Option is vested on the date of
the Grantee’s termination for Retirement or thereafter (after giving effect to
any accelerated or continued vesting that may be provided for by the Committee
pursuant to this Section 5(c)), the Option may be exercised by the Grantee no
later than 5 years after the date of such termination, but in no event later
than the Expiration Date. For purposes of this Agreement, “Retirement” means a
termination after age 60 in accordance with the retirement policies of the
Company (or, as applicable, one of its Subsidiaries or Affiliates).

(d) By the Company for Redundancy. If the Grantee’s employment is terminated by
the Company (or any Subsidiary or Affiliate) for reasons of Redundancy (which
for avoidance of doubt does not include a termination for death, Disability,
Retirement or Cause), the Option will vest in respect of the Pro Rata Portion of
Option Shares as of the effective date of the Grantee’s termination of
employment, and the remainder of the Option will be forfeited. To the extent
that the Option is vested on the date of the Grantee’s termination for reasons
of Redundancy (after giving effect to any accelerated vesting that may be
provided for by the Committee pursuant to this provision), the Option may be
exercised by the Grantee no later than 3 years after the date of such
termination, but in no event later than the Expiration Date. For purposes of
this Agreement, whether a termination of the Grantee’s employment is for reasons
of “Redundancy” will be determined by the Committee in its sole discretion.

6. Change in Control. Notwithstanding any other provision of this Agreement or
the Plan, upon a Change in Control, the Option will vest in full and, subject to
applicable law, become exercisable in accordance with Section 13 of the Plan.

7. Manner of Exercise.

(a) Share Option Exercise Agreement. To exercise this Option, the Grantee (or in
the case of exercise after the Grantee’s death, the Grantee’s executor,
administrator, heir or legatee, as applicable) must deliver to the Company an
executed share option exercise agreement in such form as may be required by the
Company from time to time (the “Exercise Agreement”), which will set forth,
inter alia, the Grantee’s election to exercise this Option and the number of
Shares being purchased. If someone other than the Grantee exercises this Option,
then such person must submit documentation reasonably acceptable to the Company
that such person has the right to exercise this Option.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Committee, with
all applicable foreign, federal and state securities laws, as they are in effect
on the date of exercise. In addition, this Option may not be exercised if the
Committee determines that an event constituting Cause has occurred during the
Grantee’s employment with the Company and its Subsidiaries and Affiliates.

 

-3-



--------------------------------------------------------------------------------

(c) Payment. The Exercise Agreement will be accompanied by full payment of the
Option Price for each of the Shares being purchased by the Grantee (such
aggregate amount, the “Exercise Price”) in cash (or by certified check), or
where permitted by law:

(i) by tender of Shares (that unless otherwise determined by the Committee, are
free and clear of all liens, claims, encumbrances or security interests) having
a Fair Market Value (determined on the date of exercise) equal to the Exercise
Price;

(ii) provided that a public market for the Shares exists: (A) through a “same
day sale” commitment from the Grantee and an independent broker-dealer that is
acceptable to the Company (a “Broker-Dealer”) whereby the Grantee irrevocably
elects to exercise this Option and to sell a portion of the Shares so purchased
to pay for the Exercise Price and whereby the Broker-Dealer irrevocably commits
upon receipt of such Shares to forward the Exercise Price directly to the
Company; or (B) through a “margin” commitment from the Grantee and a
Broker-Dealer whereby the Grantee irrevocably elects to exercise this Option and
to pledge the Shares so purchased to the Broker-Dealer in a margin account as
security for a loan from the Broker-Dealer in the amount of the Exercise Price,
and whereby the Broker-Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company;

(iii) by any combination of the foregoing; or

(iv) at the discretion of the Committee and to the extent permitted by law, such
other method as may be prescribed from time to time.

8. Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, the Grantee will pay, or otherwise provide for to the satisfaction of
the Company, any applicable federal, state, local and foreign withholding
obligations of the Company. To the extent permitted by law, the Grantee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value (determined
as of the date of exercise) equal to the statutory minimum amount of taxes
required to be withheld. In such case, the Company will issue the net number of
Shares to the Grantee by deducting the Shares retained from the Shares issuable
upon exercise of this Option.

9. Issuance of Shares. As promptly as is practicable after the receipt of the
Exercise Agreement, in form and substance reasonably satisfactory to counsel for
the Company, payment of the Exercise Price and satisfaction of applicable
withholding requirements, the Company will issue the Option Shares registered in
the name of the Grantee, the Grantee’s authorized assignee or the Grantee’s
legal representative, as applicable, and will deliver certificates representing
the Option Shares with the appropriate legends affixed thereto. The Company may
reasonably postpone such issue and delivery until it receives satisfactory proof
that the issuance of such Option Shares will not violate any of the provisions
of the Securities Act or the Exchange Act, any rules or

 

-4-



--------------------------------------------------------------------------------

regulations of the Securities and Exchange Commission (“SEC”) promulgated
thereunder, or the requirements of applicable state or foreign law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules. The Grantee understands
that the Company is under no obligation to register or qualify the Option Shares
with the SEC, any state securities commission or any stock exchange to effect
such compliance.

10. Lock-Up Agreement; Legends and Trading Policies. The Grantee agrees that, if
requested by the Company in connection with an initial public offering, the
Grantee will not sell, offer for sale, or otherwise dispose of the Option Shares
for such period of time as is determined by the Board, provided that at least a
majority of the Company’s directors and officers who hold Shares at such time
are similarly bound. The Company may affix to certificates representing Shares
issued pursuant to this Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which the
Grantee may be subject under a separate agreement with the Company and its
Affiliates.). The Company may advise the transfer agent to place a stop order
against any legended Shares. To the extent applicable, the Grantee agrees that
he or she will not sell, transfer by any means or otherwise dispose of the
Option Shares acquired by him except in accordance with Company’s insider
trading policy regarding the sale and disposition of securities owned by
employees and/or directors of the Company.

11. Non-Transferability of Option. Except as otherwise may be provided by the
Committee, this Option may not be transferred in any manner other than by will,
by the laws of descent and distribution, or subject to the prior written consent
of the Committee (a) by instruments to an inter vivos or testamentary trust in
which the Option is passed to beneficiaries upon the death of the Grantee or
(b) by gift to Immediate Family, which will include for purposes of this
Agreement a family limited partnership or any similar entity which is primarily
for the benefit of the Grantee and his or her Immediate Family (provided that
any portion of the Option which is intended to be an Incentive Share Option may
not be transferred by gift to Immediate Family), and may be exercised during the
lifetime of the Grantee only by the Grantee or the Grantee’s legal
representative. The terms of this Option will be binding upon the executors,
administrators, successors and assigns of the Grantee.

12. Privileges of Share Ownership. The Grantee will not have any of the rights
of a shareholder of the Company with respect to any Option Shares (and, for
avoidance of doubt, will not be deemed to own any Option Shares for purposes of
any employment agreement or otherwise) until the Option Shares are issued to the
Grantee and no adjustment will be made for cash distributions in respect of such
Option Shares for which the record date is prior to the date upon which such the
Grantee or permitted transferee will become the holder of record thereof.

13. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement (together with Annex 1), the Plan, the Exercise Agreement and any such
other documents as may be executed in connection with the exercise of this
Option constitute the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior understandings
and agreements with respect to such subject matter. Any action taken or decision
made by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Agreement will lie within its
sole and absolute discretion, as the case may be, and will be final, conclusive
and binding on the Grantee and all persons claiming under or through the
Grantee.

 

-5-



--------------------------------------------------------------------------------

14. No Obligation to Employ. Nothing in the Plan or this Agreement will confer
on the Grantee any right to continue to serve as an employee of, or to continue
in any other relationship with, the Company, any Subsidiary or any Affiliate, or
limit in any way the right of the Company, any Parent or any Subsidiary or
Affiliate to terminate the Grantee’s employment or other relationship at any
time, with or without Cause.

15. Covenants of Confidentiality, Noncompetition and Nonsolicitation. The
Grantee agrees that the provisions of Annex 1 are incorporated into this
Agreement by reference and that forfeiture of all vested and unvested Options
pursuant hereto will result if the Grantee breaches any applicable covenants set
forth in Annex 1 to this Agreement, except in the event that the Grantee’s
employment is terminated by the Company without Cause or by the Grantee for Good
Reason, in which case the covenants set forth in Annex 1 to this Agreement shall
cease to apply. For the avoidance of doubt and except as set forth above, any
applicable covenants set forth in Annex 1 to this Agreement shall remain
enforceable and binding upon the Grantee for such period of time as is set forth
therein or in any employment agreement, whichever is lesser. For purposes of
this Agreement, “Good Reason” means a) any material diminution in the Grantee’s
authority and responsibilities and b) the Company requiring the Grantee to be
based at any office more than 35 miles from the place of employment as of the
date of this Award Agreement (however, reasonable travel required by the Company
in connection with the Grantee’s duties will not constitute Good Reason);
provided, however, that if “Good Reason” is defined in an employment agreement
between the Grantee and the Company, that definition will apply in lieu of the
definition set forth herein.

16. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement will be in writing and addressed to the Vice
President – Human Resources of the Company at its principal corporate offices in
New York, New York (United States of America). Any notice required to be given
or delivered to the Grantee will be in writing and addressed to the Grantee at
the address last on the records of the Company. All notices will be deemed to
have been given or delivered upon: personal delivery; three days after deposit
in the United States mail by certified or registered mail (return receipt
requested); two business days after deposit with any return receipt express
international courier (prepaid); one business day after deposit with any return
receipt express United States courier (prepaid); or one business day after
transmission by facsimile.

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, all the provisions of the Plan and this Agreement will be
binding upon the Grantee and the Grantee’s heirs, executors, administrators,
legal representatives, successors and assigns.

18. Adjustments. In the event of any change in the outstanding shares of the
Company after the Grant Date or any other event described in Section 5 of the
Plan occurring after the Grant Date, the Board or the Committee will make such
equitable substitution or adjustment (including cash payments) as provided for
under Section 5 of the Plan in order to preserve the value of the Grantee’s
Award.

19. Binding Effect. Any action taken or decision made in good faith by the
Committee arising out of or in connection with the construction, administration,
interpretation or effect of this Agreement will lie within its sole and absolute
discretion, as the case may be, and will be final, conclusive and binding on the
Grantee and all persons claiming under or through the Grantee.

 

-6-



--------------------------------------------------------------------------------

20. Section 409A. If any compensation provided by this Agreement may result in
the application of Section 409A of the Code, the Company will, in consultation
with the Grantee modify the Agreement in the least restrictive manner necessary
in order to, where applicable, (a) exclude such compensation from the definition
of “deferred compensation” within the meaning of such Section 409A or (b) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications, in each case, without any
diminution in the value of the payments to the Grantee.

21. Data Privacy Consent. In order to administer the Plan and this Award, the
Company may process personal data about the Grantee. Such data may include, but
is not limited to, the information provided in this Agreement and any changes
thereto, other appropriate personal and financial data about the Grantee such as
the Grantee’s home address and telephone number, date of birth, social security
or other identification number, salary and other payroll information,
nationality, job title, directorships and/or Shares held in the Company, and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan and this Award. By accepting this grant, the
Grantee hereby gives explicit consent to the Company (a) to process any such
personal data and (b) to transfer any such personal data outside the country in
which the Grantee works or is employed, including, with respect to non-U.S.
resident Grantees, to the United States, to transferees who will include the
Company, its Subsidiaries and Affiliates, and to other persons who are
designated by the Company to administer the Grantee’s participation in Plan
(including without limitation to any broker or other third party with whom the
Shares acquired on payment of the Award may be deposited).

22. Arbitration/Choice of Forum.

(a) Any dispute, controversy or claim between the Company and the Grantee,
arising out of or relating to or concerning the Plan or this Agreement
(including Annex 1), will be finally settled by arbitration in New York, New
York (United States of America) before, and in accordance with the rules then
obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE
declines to arbitrate the matter (or if the matter otherwise is not arbitrable
by it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by the Grantee must first be submitted to the Committee in accordance
with claims procedures determined by the Committee. This Section is subject to
the provisions of Sections 22(b) and (c) below.

(b) THE COMPANY AND THE GRANTEE HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
PLAN OR THIS AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO
SECTION 22(a) OF THIS AGREEMENT. This includes any suit, action or proceeding to
compel arbitration or to enforce an arbitration award. The Company and the
Grantee acknowledge that the forum designated by this Section 22(b) has a
reasonable relation to the Plan, this Agreement, and to the Grantee’s
relationship with the Company. Notwithstanding the

 

-7-



--------------------------------------------------------------------------------

foregoing, nothing herein will preclude the Company from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
this Paragraph 22. Also, the Company may bring such an action or proceeding, in
addition to its rights under Section 22(a) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or
permanently enforce any part of Section 15 and Annex 1. The Grantee agrees that
his or her violation of any provision of Section 15 and Annex 1 would cause
damage to the Company that cannot be measured or repaired, the Company therefore
is entitled to an injunction, restraining order or other equitable relief
restraining any actual or threatened violation of those provisions, no bond will
need to be posted for the Company to receive such an injunction, order or other
relief and no proof will be required that monetary damages for violations of
those provisions would be difficult to calculate and that remedies at law would
be inadequate.

(c) The agreement by the Grantee and the Company as to forum is independent of
the law that may be applied in the action, and the Grantee and the Company agree
to such forum even if the forum may under applicable law choose to apply
non-forum law. The Grantee and the Company hereby waive, to the fullest extent
permitted by applicable law, any objection which the Grantee or the Company now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 22(b). The
Grantee and the Company undertake not to commence any action, suit or proceeding
arising out of or relating to or concerning this Agreement in any forum other
than a forum described in this Section 22. The Grantee and (subject to the last
sentence of Section 22(a)) the Company agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action or proceeding in any such court will be conclusive and binding upon
the Grantee and the Company.

(d) The Grantee irrevocably appoints the Secretary of the Company as the
Grantee’s agent for service of process in connection with any action, suit or
proceeding arising out of or relating to or concerning this Agreement which is
not arbitrated pursuant to the provisions of Section 22(a), who will promptly
advise the Grantee of any such service of process.

(e) The Grantee hereby agrees to keep confidential the existence of, and any
information concerning, a dispute described in this Section 22, except that the
Grantee may disclose information concerning such dispute to the arbitrator or
court that is considering such dispute or to the Grantee’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute), or as may be
required by law or legal process after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law). Nothing in this Agreement prohibits the Grantee from
providing truthful testimony concerning the Company and its Subsidiaries to
governmental, regulatory or self-regulatory authorities.

(f) The Grantee recognizes and agrees that prior to the grant of this Award the
Grantee has no right to any benefits hereunder. Accordingly, in consideration of
the receipt of this Award, the Grantee expressly waives any right to contest the
amount of this Award, terms of this Agreement, or any determination, action or
omission hereunder or under the Plan made or taken in good faith by the
Committee, the Company or the Board, or any amendment to the Plan or this
Agreement (other than an amendment to which the Grantee’s consent is expressly
required by Section 14 of the Plan) and the Grantee expressly waives any claim
related in any way to the Award including any claim based on any promissory
estoppel or other theory in connection with this Award and the Grantee’s
employment with the Company.

 

-8-



--------------------------------------------------------------------------------

23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Plan, the Options or future Awards that may
be awarded under the Plan by electronic means or request the Grantee’s consent
to participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery, including by accessing such
documents on a website, and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company. In addition, the Company may choose to provide
and deliver certain statutory and/or bye-law materials or documents relating to
the Plan in electronic form. By accepting this Award, you agree that the Company
may deliver the Plan prospectus, the Company’s annual report and proxy statement
and other required documents to you in an electronic format. If at any time you
would prefer to receive paper copies of these documents, as you are entitled to,
please contact the Secretary of the Company with your request.

24. Acceptance. The vesting of this Award is contingent on the Grantee accepting
the Award and agreeing to its terms. If the Grantee does not sign in the
signature block set forth below and return an executed copy of this Agreement to
Human Resources on or before September 30, 2007, the Award will not vest and
will be forfeited.

25. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA)
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

26. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and effective as of the Grant Date.

 

MF GLOBAL LTD.

By:

 

 

Name:

Title:

 

 

Accepted and Agreed:

 

[Name of Grantee]

 

-10-



--------------------------------------------------------------------------------

Annex 1

In consideration of the grant of the Awards under the MF Global Ltd. 2007 Long
Term Incentive Plan as described in the accompanying Award Agreement, and the
mutual promises made therein and herein, you and MF Global Ltd. (together with
its affiliates and subsidiaries, the “Company”) agree as follows:

1. Covenants. Sections 6 and 7 of your Employment Agreement with MF Global Ltd.
(together with the Schedule thereto) apply to your Awards. Subject to the terms
of the accompanying Award Agreement, if you do not have an Employment Agreement
in place with MF Global, the following provisions will apply:

a) Confidential Information and Company Property. As an employee of the Company,
you will have access to information that is not available to the general public
regarding the Company, the Company’s affiliated companies, their respective
businesses (including but not limited to customer identities, financial
information, sales, operations, marketing, trading, execution and clearing
strategies, operational costs, and employee costs, salaries and benefits), and
the businesses of their customers, clients and suppliers. All such information
is “Confidential Information” and must be kept confidential at all times during
the term of your employment with the Company and thereafter. You agree that you
will not at anytime during your employment with the Company and thereafter,
directly or indirectly, disclose or furnish any Confidential Information to any
third party, firm, entity or business, except as otherwise required by law. Upon
the termination of your employment with the Company for any reason, you shall
immediately return to the Company all Confidential Information and all property
(in whatever form), documents and other material belonging to the Company or its
affiliates that you received during your employment with the Company. The
foregoing obligations will survive, and remain binding and enforceable
notwithstanding any termination of your employment or any settlement of the
financial rights and obligations arising from your employment.

b) Covenant Not to Solicit Employees. You acknowledge that the Company’s
workforce is critical for creating value in the Company’s business. You agree
that during your employment with the Company and for a period of one year after
your employment ends, whether voluntarily or not, you will not induce or attempt
to influence, directly or indirectly, any employee of the Company to terminate
his/her employment with the Company or to apply for or accept employment with
any “Competitive Enterprise” (as defined below). You agree that this means that
you will not identify to any Competitive Enterprise Company employees as
potential candidates for employment.

For purposes of this Annex, a “Competitive Enterprise” is a business enterprise
that (i) engages in any activity, or (ii) owns a significant interest in any
entity that engages in any activity, that, in either case, competes with any
activity of the Company (including, but not limited to, providing financial
services such as brokerage, trade execution, risk management and clearing
services for exchange-traded and OTC derivatives instruments and cash
securities, in a broad range of asset markets, including fixed income, equities,
commodities and foreign currencies, to professional traders, institutional
and/or retail customers) in any place in the world.



--------------------------------------------------------------------------------

c) Covenant Not to Solicit Clients. You agree that during your employment with
the Company and for a period of one year after your employment ends, whether
voluntarily or not, you will not, in any manner, directly or indirectly, solicit
by mail, by telephone, by personal meeting, or by any other means, either
directly or indirectly, any client or prospective client of the Company to whom
you provided services, or for whom you transacted business, or whose identity
became known to you in connection with your employment with the Company, or
damage (or attempt to interfere with or damage) any business relationship or
negotiations between the Company and any such client or prospective client. The
term “solicit” as used in this Annex will mean any communication of any kind
whatsoever inviting, encouraging or requesting any client or prospective client
to: (i) transfer business from the Company to you or any other person;
(ii) transact business with you or any other person in lieu of or in competition
with the Company; or (iii) discontinue a business relationship or negotiations
with the Company. The term “client” as used in this Annex will also refer to any
customer or counterparty.

d) Covenant Not to Compete. You acknowledge that the Company is engaged in a
highly competitive business and that by virtue of the position in which you are
employed, you will perform services that are of competitive value to the Company
and which if used in competition with the Company could cause it significant
harm. Accordingly, you agree that during your employment with the Company
(including after work hours, weekends and vacation time) and for a period of six
months after your employment ends, whether voluntarily or not, you will not
(a) form, or acquire a 5% or greater equity ownership, voting or profits
participation interest in, any Competitive Enterprise, or (b) associate
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or advisor) with any Competitive Enterprise and in
connection with such association engage in, or directly or indirectly manage or
supervise personnel engaged in, any activity which is the same or substantially
similar to any activity in which you were engaged, or for which you had direct
or indirect managerial or supervisory responsibility, at the Company during the
one-year period immediately before the termination of your employment. You
acknowledge that the Company competes in a global marketplace and that the
duration and scope of this noncompetition provision is reasonable and necessary
to protect the Company’s interests.

e) Covenant to Give Prior Notice to Prospective Employer. Before accepting
employment with any other person or entity during the term of your employment
and for a period ending on the one year anniversary of your termination of
employment, you will provide such prospective employer with written notice of
the provisions of this Annex with a copy delivered simultaneously to the
Company.

2. Covenants Generally. Your covenants as outlined in the preceding paragraphs
of this Annex are referred to as the “Covenants”. If any provision of any
Covenant (in whole or in part) is found by any court of competent jurisdiction
(or legally empowered agency) to be illegal, invalid or unenforceable for any
reason, then the provision will be amended automatically to the minimum extent
necessary to cure the illegality or invalidity and permit enforcement and the
remainder of the Covenants will not be affected. In particular, if any provision
of any Covenant is so found to violate law or be unenforceable because it
applies for longer than a maximum permitted period or to greater than a maximum
permitted area, it will be automatically amended to apply for the maximum
permitted period and maximum permitted area.

You understand that the provisions of the Covenants may limit your ability to
earn a livelihood in a business similar to the business of the Company, but
nevertheless



--------------------------------------------------------------------------------

believe that you will receive sufficiently high remuneration and other benefits
relating to your employment with the Company to justify the restrictions
contained in such provisions.

You acknowledge that a violation on your part of any of the Covenants would
cause immeasurable and irreparable damage to the Company. Accordingly, you agree
that the Company will be entitled to injunctive relief in any court of competent
jurisdiction for any actual or threatened violation of any of the Covenants in
addition to any other remedies it may have.